DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Keen reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Keen to satisfy each of Applicant’s pertinent limitations (specifically with regard to the claimed constituent materials/layers of the security feature), as such modifications would be likely to render the Keen assembly incapable of continuing to operate/behave in the specific manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 4 and 16 recitations of “in accordance with” are unclear.  Does Applicant intend to recite “forming”/“to form”?  Exactly what structure/configuration is sought?   Please review/revise/clarify.
The claim 5 recitation of “darker tone(s)” is unclear, as it is unknown which tones theses should be “darker” than.  Please review/revise/clarify.
The claim 13 recitation of language within parentheses renders the exact scope of the claim unclear, as it is unknown whether the parenthesized terms are actually required elements of the claim.  Please review/revise/clarify.
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim 20 recitations of “a first and a second printed working” are unclear.  Does Applicant actually intend to recite “a first printed work and a second printed work”?  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 2-3, 6-12, 14 and 17-19 are rejected as depending (directly or indirectly) from rejected independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 13-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/055823 A1 to Keen et al. (“Keen”).
	Regarding claim 1, Keen anticipates a security feature (e.g. assembly shown in figs. 1a-b) comprising: i) a substrate (5) including a first surface (e.g. upper surface, as shown in fig. 1b) and a second surface (e.g. lower surface, as shown in fig. 1b), ii) a first image layer (e.g. opacifying layer 7) applied to (fig. 1b) the first surface (aforementioned upper surface) of the substrate (5), by depositing a coloured ink (pg. 15, lines 1-2) in selected regions (fig. 1b) of the substrate (5) in accordance with (e.g. increases optical density, per col. 7, lines 9-10) a first image (e.g. opacifying layer 7 contribution to multi-tone image 10), iii) a second image layer (e.g. opacifying layer 6b) applied to (fig. 1b) the substrate (5), wherein the second image layer (6b) is a layer of semi-opaque material (pg. 15, lines 1-2) including transparent or translucent regions (e.g. strip 2, window 3 and portion 10a, as shown in fig. 1b) in which the semi- opaque material (pg. 15, lines 1-2) is omitted or reduced (fig. 1b), at least some of the transparent or translucent regions (2, 3 and 10a) overlap with (fig. 1b) the first image (opacifying layer 7 contribution to multi-tone image 10), iv) wherein the first and the second image layer (7 and 6b) collectively define (fig. 1b) a coloured multi-tonal image (10) that is visible both in transmission and reflection (pg. 3, lines 23-26).
	Regarding claim 3, Keen anticipates the security feature of claim 1, wherein the first and the second image layers (7 and 6b) are provided on opposing first and second surfaces of the substrate, or on the same (fig. 1b) surface (aforementioned upper surface) of the substrate (5).
	Regarding claim 4, Keen anticipates the security feature of claim 1, wherein the transparent or translucent regions (2, 3 and 10a) of the second image layer (6b) are arranged in accordance with one or more tonal values (compare figs. 1a-b) of the multi- tonal image (10).
Regarding claim 5, Keen anticipates the security feature of claim 4, wherein the transparent or translucent regions (2, 3 and 10a) of the second image layer (6b) correspond to darker tone(s) (compare figs. 1a-b) of the multi-tonal image (10).
	Regarding claim 6, Keen anticipates the security feature of claim 4, wherein the first image layer (7) defines a mono-tonal version (pg. 7, lines 26-28) of the multi-tonal image (10), and the second image layer (6b) provides tonal variations (pg. 7, lines 26-29) for the mono-tonal image (10).
	Regarding claim 7, Keen anticipates the security feature of claim 4, wherein the first image layer (7) comprises a tonal variation in itself (pg. 16, lines 10-15).
	Regarding claim 8, Keen anticipates the security feature of claim 1, wherein the first and the second image layers (7 and 6b) are both printed using a gravure printing unit (pg. 8, lines 1-4) in an in-line printing process (pg. 30, lines 9-12).
	Regarding claim 9, Keen anticipates the security feature of claim 1, wherein one or more additional layers of opacifying material (e.g. opacifying layers 6a and 6c, as shown in fig. 1b) are applied to (fig. 1b) the first and/or the second surface (aforementioned lower surface) of the substrate (5).
Regarding claim 13, Keen anticipates the security feature of claim 1, wherein the multi- tonal image (10) is visible as a coloured mono-tonal image (free of visually perceivable tonal variation) (compare figs. 1a-b) from the second surface (aforementioned lower surface) of the substrate (5).
	Regarding claim 14, Keen anticipates the security feature of claim 1, wherein the multi- tonal image (10) appears substantially similar in reflection and transmission (pg. 8, lines 22-32).
	Regarding claim 15, Keen anticipates the security feature of claim 1, wherein the second printed image layer (6b) is formed in a substantially white or grey colour (pg. 7, lines 17-19), and the first printed image layer (7) is formed in a different colour which visually contrasts with white or grey (claim 7), for example, blue.
	Regarding claim 17, Keen anticipates the security feature of claim 7, wherein the first printed image layer (7) is a halftone image (pg. 8, lines 11-13) in which tonal variation is produced by variously sized dots (pg. 23, lines 14-16) of ink (pg. 8, lines 1-5).
	Regarding claim 18, Keen anticipates the security feature of claim 1, wherein the security feature (aforementioned assembly shown in figs. 1a-b) is formed in a window or a half-window region (e.g. transparent windows discussed at pg. 1, line 34) of a security substrate (e.g. polymer document substrate, as discussed at pg. 1, line 29), wherein said security substrate (aforementioned polymer document substrate) can be printed upon (pg. 1, lines 29-31) and further processed into a security document (pg. 1, lines 4-7).
	Regarding claim 19, Keen anticipates the security feature of claim 1, wherein the substrate (5) is substantially transparent (written abstract) and is made from a polymeric material (written abstract).
	Regarding claim 20, Keen anticipates a security feature (e.g. assembly shown in figs. 1a-b) comprising: i) a substrate (5) including a first surface (e.g. upper surface, as shown in fig. 1b) and a second surface (e.g. lower surface, as shown in fig. 1b), ii) a first and a second printed working (e.g. opacifying layer 7 and opacifying layer 6b, respectively) applied to (fig. 1b) the substrate (5), iii) wherein the first and the second printed working (7 and 6b) at least partially overlap and are registered to one another (fig. 1b), the first printed working (7) is multi-tonal (pg. 2, lines 21-30) and the second printed working (6b) is substantially free of tonal variation (pg. 6, lines 27-28), the first and the second printed working (7 and 6b) are each formed in a single printed layer (fig. 1b) and in contrasting colours (pg. 7, lines 23-32), the first and the second printed working (7 and 6b) collectively provide (fig. 1b) a coloured multi-tonal image (10) visible both in reflection and transmission (pg. 3, lines 23-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keen.
Regarding claim 2, Keen discloses the security feature of claim 1, but does not disclose wherein coloured ink is deposited on less than 50% surface area of the substrate (5), or less than 30%, or less than 20%.
	However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	Accordingly it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a decoration of ink as desired, in order to provide the benefit of presenting information as desired.
	Regarding claim 12, Keen discloses the security feature of claim 10, but does not disclose wherein a different coloured multi-tonal effect is observed from each side of substrate (5).
	However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).
	Accordingly it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a decoration of ink as desired, in order to provide the benefit of presenting information as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637